            Case 1:19-cr-00366-LGS Document 250 Filed 07/08/21 Page 1 of 5
                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, NY 10007



                                                      July 8, 2021
BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:      United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

       In advance of the charge conference, the Government respectfully submits this letter
requesting the following substantive modifications to the Court’s draft charge. The Government
may also request minor wording changes not discussed in this letter during the conference.

       I.       False Exculpatory Statements

        At trial, OCC officials Blake Paulson and Benjamin Lemanski, and TFSB underwriter
James Brennan, all testified that after the defendant was accused of making loans to Manafort in
return for help in trying to obtain a position in the Trump administration, the defendant denied
seeking such a position. (Tr. 91, 823, 1253-54). That denial has been proven false. (See, e.g., GX
266 (defendant emailing Manafort “As you know, my number one desire is to serve as Secretary
of the Army.”)). In addition, OCC examiner Jack Gongaware testified that after Calk was accused
of making the loans in return for Manafort’s help despite Manafort facing foreclosure on several
properties, Calk denied knowing about those pending foreclosures and misled Gongaware as to
whether he knew Manafort was in default. (Tr. 973-74, 978-82). That denial has also been proven
false. (See, e.g., GXs 279, 281 (emails showing defendant’s awareness of foreclosure and
default)).

        “Instructing the jury that false exculpatory statements can evidence consciousness of guilt
is appropriate when the Government presents a substantial factual predicate at trial showing that
the defendant made false statements in an effort to appear innocent.” United States v.
Dawkins, --- F.3d ---, 2021 WL 2274288, at *15 (2d Cir. June 4, 2021). Although a defendant’s
false denials cannot themselves prove guilt, they provide strong corroboration that the defendant
had a guilty state of mind. An instruction explaining the proper uses of such statements is therefore
appropriate. See United States v. Strother, 49 F.3d 869, 877 (2d Cir. 1995); United States v.
Scheibel, 870 F.2d 818, 822 (2d Cir. 1989); United States v. Di Stefano, 555 F.2d 1094, 1104 (2d
Cir. 1977).
          Case 1:19-cr-00366-LGS Document 250 Filed 07/08/21 Page 2 of 5




         The Government therefore respectfully requests that the jury be instructed as follows:

         You have heard testimony that the defendant made statements in which he claimed
         that his conduct was consistent with innocence and not with guilt. The government
         claims that these statements in which the defendant attempted to exculpate himself
         are false. If you find that the defendant gave a false statement in order to divert
         suspicion from himself, you may infer that the defendant believed that he was
         guilty. You may not, however, infer on the basis of this alone that the defendant is,
         in fact, guilty of the crimes for which he is charged. Whether or not the evidence
         as to a defendant’s statements shows that the defendant believed he was guilty and
         significance, if any, to be attached to any such evidence, are matters for you, the
         jury, to decide.

This charge is taken almost verbatim from the charge given in Dawkins, which the Circuit found
to be a correct statement of the law (although inapplicable in that case, because the defendant had
not in fact made exculpatory statements). Dawkins, 2021 WL 2274288, at *15; see also United
States v. Thomas, 101 F.3d 1392 (2d Cir. 1996) (table) (approving similar language). It is also
more favorable to the defendant than the charge in Strother, which the Circuit upheld. See 49 F.3d
at 877 (holding that it was legally correct, but possibly unclear, to further charge the jury,
“[o]rdinarily, it is reasonable to infer that an innocent person does not usually find it necessary to
invent or fabricate an explanation or statement tending to establish his or her innocence”).

   II.      Things of Value Are Not Limited to Tangible Items.

        In the parties’ initial request to charge, the Government requested that the second element
of Count One include an explanation that “[t]he thing of value is not limited to tangible items.”
(Dkt. 196 at 39). The defendant objected in significant part that the broader discussion of value
should be located in the fourth element. (Id.). The Court’s draft charge relocates the general
language on valuation to the fourth element, but omits an instruction that a thing of value need not
be a tangible item.

        The Government respectfully submits that this language should also be provided, and
suggests that it be added as the final sentence of the fourth element. This language is necessary
here, because the “things of value” Manafort offered the defendant were intangible—a position on
a prestigious advisory council and assistance in obtaining a senior government position. And
although the language already included in the Court’s charge adequately explains how a thing of
value may be valued, it does not tell the jury that an intangible object not apparently amenable to
monetary valuation can nonetheless be a thing of value in the first place. There should, however,
be no dispute that the law applies to such items: The language the Government proposes comes
from the instruction of the late Hon. William H. Pauley III, in a case where the things of value
included intangibles such as entertainment and a promise to write a letter disputing a bill. United
States v. Chambers, Dkt. 87 at 992 (S.D.N.Y. 2018), aff’d 800 F. App’x 43 (2d Cir. 2020). Other
cases concerned items at least as intangible as those at issue here. See, e.g., United States v. Girard,
601 F.2d 69 (2d Cir. 1979) (illegally obtained information from DEA reports are a “thing of value”
because “the phrase is generally construed to cover intangibles as well as tangibles”); United States
          Case 1:19-cr-00366-LGS Document 250 Filed 07/08/21 Page 3 of 5




v. Mongelli, 794 F. Supp. 529, 531 (S.D.N.Y. 1992) (licenses without clear pecuniary value could
be “thing of value” because that phrase “has long been construed in other federal criminal statutes
to embrace intangibles”); United States v. Marmolejo, 89 F.3d 1185, 1193-94 (5th Cir. 1996)
(conjugal visits can constitute things of value).

        Indeed, in the case of United States v. Scruggs, 916 F. Supp. 2d 670, 679-80 (N.D. Miss.
2012), a court considered whether a recommendation for a similar intangible item was a thing of
value. In that case, the defendant, a relative of a U.S. Senator, bribed a state-court judge by offering
to recommend that the senator recommend that the state judge be nominated to the federal bench.
See id. (finding factual basis for guilty plea). The court found this offer to be a thing of value even
though there was no guarantee that the senator would in fact recommend the state judge to the
President, that the President would act on any such recommendation in nominating the state judge
to be a federal judge, or that the Senate would act on any such nomination in confirming the state
judge to the federal bench.

   III.    Whether the Defendant Would Have Issued the Loans Regardless of Manafort’s
           Bribes Is No Defense.

        The Government’s initial request to charge sought an instruction to the effect that whether
the defendant believed the actions he took would benefit the bank, or would have taken the same
action regardless of the bribery, did not matter under the law. (Dkt. 186, at 43). That instruction
legally is correct. (See id. at n. 23 (citing United States v. Kaufman, 19 Cr. 504 (Tr. 1167); City of
Columbia v. Omni Outdoor Advertising, Inc., 499 U.S. 365, 378 (1991))). The defendant did not
identify any legal flaw in the instruction, but rather noted that the defendant’s subjective beliefs as
to the quality of the loans could bear on the jury’s assessment of whether he in fact intended to be
influenced by Manafort’s political assistance when he made the loans. (Id.).

        The Government has no quarrel with the defendant’s factual point, but respectfully submits
that jury should still receive the correct legal instruction. Given the amount of time the parties
dedicated to showing the defendant’s state of mind with respect to loan quality, it is particularly
important that the jury understand that the defendant’s beliefs on this factual dispute do not
constitute an element of any charged offense, and have no independent legal significance. See
United States v. Silver, 948 F.3d 538, 562 n.14 (2d Cir. 2020) (“It is no defense that an official
would have taken certain actions regardless of any alleged bribe.” (citing, among other cases,
United States v. Rosen, 716 F.3d 691, 701-02 (2d Cir. 2013) (“Payments to State legislators may
constitute bribes even if the legislator’s resulting actions are otherwise ‘routine’—such as voting
in a certain manner . . . . Moreover, the corrupt intent that is central to an illegal quid pro quo
exchange persists even though the State legislator’s acts also benefit constituents other than the
defendant.”))). The Government therefore respectfully requests that the Court use the language
suggested by the Government at page 43 of the parties’ joint request to charge, but has no objection
if the defense wishes to request clarifying language on their factual point (for example, “You may,
however, consider the defendant’s beliefs as to whether the loans would benefit the bank in
determining whether he intended to be influenced or rewarded by Mr. Manafort.”).
          Case 1:19-cr-00366-LGS Document 250 Filed 07/08/21 Page 4 of 5




   IV.      Portions of the Draft Immunity Instruction Do Not Apply in this Case.

        The Court’s draft instruction on immunity informs the jury that an immunized witness—
such as James Brennan or Dennis Raico—“confronted with the realization that he can win his own
freedom by helping to convict another, has a motive to falsify his testimony.” The Government
respectfully submits that this instruction—which the Court does not appear to have given in other
cases with immunized witnesses—lacks a factual or legal predicate, and prejudices the
Government by inaccurately suggesting that it made deals with Brennan and Raico to “win their
freedom” by convicting Calk.

        There is no factual support for the notion that either Brennan or Raico has any motive to
“win freedom,” much less that he could do so by convicting Calk. A review of the entire transcript
reveals no suggestion that either witness was imprisoned, charged with a crime, threatened with
charges, or otherwise faced a threat to their freedom that required striking any deal with the
prosecution. There is also no suggestion that “helping to convict another” has any bearing on their
future freedom—the Court’s immunity orders contain no express or implied condition that
Brennan or Raico will go to jail if Calk is acquitted. (See GXs 1302, 1305). Instead, the immunity
orders provide only “use” immunity—meaning that the witness’s testimony cannot be used against
them in a future prosecution, but offer no immunity from prosecution, much less one that turns on
the outcome in this case. (See GXs 1302, 1305; see also Tr. 709-10 (Brennan explaining his
understanding of immunity order); Tr. 1012-13 (Raico explaining his understanding of
immunity)).

        Instead, the “win his freedom” language is derived from cases concerning transactional
immunity. (See Dkt. 186 at 26 n.12). Those cases are materially different than the “use” form of
immunity at issue here, because transactional immunity actually does allow a charged witness to
escape prosecution for his crimes. See, e.g., Lefkowitz v. Cunningham, 431 U.S. 801, 809 (1977)
(explaining how New York’s transactional immunity law immunizes witnesses from prosecution
for any crimes about which they testify, while use immunity that is required by the Fifth
Amendment is “more limited”); United States v. Dornau, 491 F.2d 473, 479 (2d Cir. 1974)
(holding that defendant received only use immunity in bankruptcy proceeding, therefore
Government’s derivative use of defendant’s testimony to seek indictment for mail and wire fraud
was not improper); United States v. Gallo, 863 F.2d 185, 190 (2d Cir. 1988) (holding that
defendant was only entitled to use immunity and not broader transactional immunity); United
States v. Quatermain, Drax, 613 F.2d 38, 40 (3d Cir. 1980) (explaining that under use immunity,
as opposed to transactional immunity, the witness may still be prosecuted for crimes about which
he testifies).

       Instead of the “win his freedom by testifying falsely” language, the Government
respectfully requests that the Court provide the same instruction that it gave in United States v.
Davis, 17 Cr. 610 (LGS) (Dec. 16, 2019), as proposed below:

         You have also heard the testimony of [James Brennan and Dennis Raico] who
         testified under a grant of immunity from the Court. What this means is that the
         testimony of th[ese] witness[es] may not be used against [them] in any criminal
         case, except a prosecution for perjury, giving a false statement, or otherwise failing
         Case 1:19-cr-00366-LGS Document 250 Filed 07/08/21 Page 5 of 5




        to comply with the immunity order of this Court. Such testimony should be
        scrutinized with great care. If you believe it to be true, and determine to accept the
        testimony, you may give it such weight, if any, as you believe it deserves.

(Dkt. 546, at 862); see also United States v. White, 17 Cr. 611 (RWS), Dkt. 363 at 1465-66 (Oct.
16, 2018) (providing similar charge); see generally United States v. Vaughn, 430 F.3d 518, 524
(2d Cir. 2005) (stressing district courts’ broad discretion to use appropriate language in instructing
jurors on the motives of cooperating witnesses).
   V.      The Defense Request
        By separate letter, the defendant has requested an instruction to the effect that violations of
banking regulations or policies do not by themselves prove the charges in this case. (See Dkt.
249-1). The Government has no objection to this charge, provided that some of the slanted
language is removed—for example, it would suffice to say that the Government must prove “the
elements” of each count, rather than “each and every element.” (See id.). The defendant’s request
to narrow the Court’s definition of thing of value (Dkt. 249 at 1-2) remains meritless, as explained
in the cases cited above (see supra at 2-3) and other cases previously cited to the Court. See, e.g.,
United States v. Williams, 705 F.2d 603, 623 (2d Cir. 1983) (applying Girard in 18 U.S.C. § 201
bribery case, and holding that district court properly defined “thing of value” to include “the value
that the defendants subjectively attached to the items received”); United States v. Gross, No. 15
Cr. 769 (AJN), 2017 WL 4685111, at *37 (S.D.N.Y. Oct. 18., 2017) (finding Section 201
“analogous” to Section 215 and applying Section 201 precedent as to venue).

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                           by: s/
                                               Paul M. Monteleoni
                                               Hagan Scotten
                                               Alexandra N. Rothman
                                               Assistant United States Attorneys
                                               (212) 637-2219/2410/2580
